TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00737-CV


                                   J. L. D. and W. A., Appellants

                                                    v.

                 Texas Department of Family and Protective Services, Appellee



            FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-14-000526, THE HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


                                             ORDER


PER CURIAM

               Appellant W. A. filed her notice of appeal on December 4, 2015. The appellate

record was complete December 9, 2015, making appellant=s brief due December 29, 2015. To date,

W.A.’s brief has not been filed.

               Amendments to the rules of judicial administration accelerate the final disposition of

appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180

days for court’s final disposition). The accelerated schedule requires greater compliance with

briefing deadlines. Therefore we order Leigh Mathews Rodriguez to file appellant=s brief no later

than January 26, 2016. If the brief is not filed by that date, counsel may be required to show cause

why she should not be held in contempt of court.

               It is ordered on January 11, 2016.



Before Justices Puryear, Goodwin and Field